Citation Nr: 0725310	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as impotence, and to include as 
secondary to service-connected genitourinary disorders.  

2.  Entitlement to an initial compensable disability rating 
for service-connected urethritis.

3.  Entitlement to a disability rating in excess of 40 
percent service-connected urethritis for the period of time 
effective from August 25, 2006. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1971 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision, in part, denied 
service connection for impotence.  

In March 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge who is the making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

An August 2006 rating decision granted service connection for 
urethritis and assigned a noncompensable (0%) disability 
rating.  In March 2007, the veteran submitted a timely Notice 
of Disagreement to the initial disability rating assigned for 
this service-connected disability.  There is no indication in 
the record that the veteran was issued a Statement of the 
Case.  However, the veteran recently submitted a photocopy of 
a rating decision which granted an increased rating of 40 
percent for his service-connected urethritis, effective 
August 25, 2006.  Based upon the record as it is presently 
contained in the claims file, the issues involving the 
initial disability ratings assigned for the veteran's 
service-connected urethritis must be remanded.  Accordingly, 
these issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of erectile 
dysfunction.

2.  The veteran's service-connected genitourinary 
disabilities include nonspecific urethritis, condylomata 
acuminates, and herpes simplex.  

3.  The competent medical evidence of record indicates that 
the veteran's service-connected genitourinary disabilities 
have either caused the current erectile dysfunction, or, at a 
minimum, increased the level of disability of the erectile 
dysfunction.  


CONCLUSION OF LAW

Erectile dysfunction is proximately due to, the result of, or 
has been increased in severity by, the service-connected 
genitourinary disabilities.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claim for service 
connection for erectile dysfunction.  The evidence includes, 
but is not limited to:  service medical records; the 
veteran's hearing testimony and contentions; private medical 
treatment records; opinions of private physicians; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claim for service connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as "direct" service connection.   

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as "secondary" service connection 
because the disability at issue was caused secondary to a 
disability which is already service-connected.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's central claim is that of secondary service 
connection.  Specifically, he claims that his service-
connected genitourinary disorders, nonspecific urethritis, 
condylomata acuminates, and herpes simplex, have caused or 
increased the severity of his erectile dysfunction.

The competent evidence of record clearly shows that the 
veteran has a current medical diagnosis of erectile 
dysfunction.  For example, a May 2004 treatment report 
written by Dr. Anthony M. Sliwinski, M.D., indicates such 
diagnosis.  

As the question of current diagnosis is not in dispute, the 
key question is whether the erectile dysfunction is caused, 
or increased in severity, by the veteran's service-connected 
genitourinary disabilities.

A June 2005 VA medical opinion states that "there was no 
evidence to support that erectile dysfunction is a result of 
condylomata accuminata or urethritis as detailed in the C-
File."

The veteran's private urologist has submitted several medical 
opinions on his behalf.  A letter dated June 2005 is 
indicative of these opinions and states that the relationship 
between the veteran's erectile dysfunction and his service-
connected genitourinary disabilities is one of 
"probability" and "possible etiology."  However, the most 
recent letter dated February 2007 states that the physician 
had been treating the veteran for his urethritis and erectile 
dysfunction for many years and that "some of his underlying 
urethral involvement has played a role" with the erectile 
dysfunction.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 

The Board believes that the medical evidence of the 
relationship between the veteran's erectile dysfunction and 
his service-connected genitourinary disabilities is at least 
in equipoise with respect to causation.  The private 
urologist's opinions do indicate some degree of causation.  
The most recent medical opinion, which is the strongest in 
favor of the veteran's claim, indicates that the service-
connected genitourinary disorders at least contributes some 
portion of the veteran's erectile dysfunction disability. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, 
service connection for erectile dysfunction is granted


ORDER

Service connection for erectile dysfunction is granted.  


REMAND

As noted in the introduction section above, an August 2006 
rating decision granted service connection for urethritis and 
assigned a noncompensable (0%) disability rating.  In March 
2007, the veteran submitted a Notice of Disagreement to the 
initial disability rating assigned for this service-connected 
disability.  There is no indication in the record that the 
veteran was issued a Statement of the Case.  However, the 
veteran recently submitted a photocopy of a rating decision 
which granted an increased rating of 40 percent for his 
service-connected urethritis.  Based on this evidence, it 
appears that the RO must have a temporary folder with respect 
to this veteran and that additional development and 
adjudication has taken place with respect to the claim for an 
increased initial disability rating for urethritis.  This 
evidence needs to be placed in the claims file.

Based upon the record as it is presently contained in the 
claims file, a timely notice of disagreement has been filed 
with respect to the issues involving the initial disability 
ratings assigned for the veteran's service-connected 
urethritis.  A statement of the case addressing these issues 
has not been issued to the veteran. As such, the RO must 
prepare a statement of the case addressing these matters.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran's claims 
file is complete.  Ensure that the 
contents of any and all temporary files 
related to this veteran are properly 
combined into the veteran's claims 
file.  Start additional volumes as 
necessary.

2.  Determine if the veteran has been 
issued a Statement of the case with 
respect to the issues of:  

*	Entitlement to an initial 
compensable disability rating for 
service-connected urethritis.

*	Entitlement to a disability rating 
in excess of 40 percent service-
connected urethritis for the 
period of time effective from 
August 25, 2006.

If a statement of the case has not been 
issued with respect to these two 
claims, then provide the veteran and 
his representative a statement of the 
case addressing those two issues.  The 
veteran must be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal.  
See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2006).  If a timely 
substantive appeal is filed with 
respect to any such issue, the case 
must be returned to the Board for 
further appellate consideration of any 
such issue.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


